COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:                   01-15-00774-CV
Style:                          In re Patti J. Wagner, as Guardian of Jenny Wagner, an Incapacitated Adult


Date motion filed*:             October 26, 2015
Type of motion:                 Second Unopposed Motion for Extension of Time to File a Response to Petition for Writ of
                                Mandamus
Party filing motion:            Real party in interest Anthonia Uduma
Document to be filed:           Response to petition for writ of mandamus

If motion to extend time:
         Original due date:                           October 5, 2015
         Number of previous extensions granted:                  1      Current Due date: November 4, 2015
         Date Requested:                              December 4, 2015

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: December 4, 2015
                           The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________




Judge’s signature: /s/ Terry Jennings
                   


Date: November 3, 2015